HUXMAN, Circuit Judge
(dissenting).
This is not an attack on a tax sale by the owner of the property or by one who owns an interest therein, nor yet by one who claims a lien on the property adverse to the liens for the satisfaction of which the property was sold. Rather it is an attack by one who conducted the sale through his statutory agent for the satisfaction of his lien. We have the anomalous ' situation ’’of a bondholder who has in effect sold the property through his statutory agent, the county treasurer, for the satisfaction of his lien, and presumably has received his share of the proceeds from the sale, who now complains of defects in his own sale and wants to sell the property again and receive the proceeds from this second sale while still retaining those from the sale which he claims was void. My attention has not been called to any case where one who received the proceeds of a tax sale has attacked the validity of his own sale. It may be that the notice of a tax sale could be so defective that in effect there was no sale, so that one entitled to receive the proceeds could challenge the sale and ask that the property be sold because in fact no sale had been had. But this is not such a case.
The notices of the so-called “November sales” were regular in every respect, with one exception. They were published for the required time, they correctly described the property, stated that it was for the delinquent taxes of the preceding year, and separately and accurately stated the amount of the general and special improvement taxes for which the sale was being held. But it is charged that the November, 1928 sale — using it as an illustration — stated that the property listed would be sold for the 1927 delinquent taxes, but that the delinquencies of special assessments for that year were not included, but that the delinquencies for 1928 were included, and that therefore the tax sale was void. But there were no 1927 delinquent assessments for which the property could have been sold at the November, 1928 sale, because if 1927 special *999assessments were delinquent under the Oklahoma law they would have been included in the 1926 delinquent tax sale.
In Oklahoma, all general taxes become due and payable October 1 and are all delinquent by May 1 thereafter, 68 O.S.A. § 351, while special assessments become due and payable September 1, 11 O.S.A. § 105. It becomes the duty of the proper authority to certify delinquent special assessments to the county treasurer on or before September 15, who then places them on the following November tax sale. 11 O.S.A. § 106. The Oklahoma law requires that the notice of sale shall contain “a notification that all lands on which the taxes of such fiscal year remain due and unpaid will be sold, and of the time and place of the sale, and shall contain a list of the lands to be sold and the amount of taxes due.” 68 O.S.A. § 382. Notice of the tax sale is not required for the benefit of those whose claim is satisfied from tax funds. “The purpose of the advertisement of a tax sale is to warn the owners and to apprise prospective purchasers of the property for sale. * * * ” 61 C.J. p. 1181. In Chamberlain v. Davis, 130 P.2d 848, 850, the Oklahoma Supreme Court said: “The purpose of such a statute is two-fold, (1) to warn the owner that his property is to be sold so that he can prevent the sale by paying his taxes, and (2) to advise prospective purchasers so that they can investigate the property and determine whether they want to bid.” Certainly the owner could not complain because the notice failed to state that the sale was for the 1928 delinquent assessments. The notice correctly described his land and stated accurately the exact amount of all taxes due. Neither could those entitled to the proceeds of the tax sale be heard to complain that the notice was so defective that prospective purchasers might be misled. It stated the date of the sale, the place of sale, the exact amount of taxes against the property, and correctly described the property to be sold. It contained all the elements necessary to have a sale under the most favorable conditions.
There is no specific statutory direction to the county treasurer requiring him to set out in the notice of sale the year of delinquent special assessments. The only direction is that they be placed upon the November delinquent tax list and collected as other delinquent taxes are collected.
Without reviewing them in detail, I think it may be fairly stated that the spirit of the Oklahoma decisions under their curative statute, 68 O.S.A. §§ 452, 453, is to disregard technical defects in tax sale proceedings and set such proceedings aside only when it appears that substantial injury might have resulted. In other words, the defect must be of such a nature as to be capable of injuring someone whose rights are adversely affected by the sale. In Henshaw v. Morris, Okl. Sup., 119 P.2d 85, property was sold to the county at a November, 1927, tax sale. It was subsequently sold the next year. The notice of the resale and the tax deed recited that the property was sold at the November, 1928, delinquent sale. In Chamberlain v. Davis, supra, a resale notice erroneously stated that the property was being sold to satisfy delinquent taxes for the years 1932 to 1935, inclusive. There were no 1933 delinquent taxes. This appears to me to be a much more serious defect than to correctly state the amount of delinquent special assessments but fail to give the year for which they accrued. Yet the Supreme Court in each of these cases held that the error was cured by the curative statute.
If any error in tax sale proceedings can be held to be harmless, then I fail to see how a less harmful error could occur than the omission of the year for which special assessment taxes accrued which were included in general tax sale, and the correct amount of which was listed.
I think the judgment should be reversed, with directions to enter judgment for appellants.